ORDER
PER CURIAM.
Mark S. Briner (Briner) appeals from the trial court’s Judgment and Order (judgment) sustaining Director of Revenue’s revocation of Briner’s driving privileges due to Briner’s refusal to submit to a chemical test under Section 577.041 RSMo Cum.Supp.1997.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of *626law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).